Citation Nr: 0908810	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from March 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

Evidence was thereafter submitted directly to the Board.  See 
38 C.F.R. § 20.1304.  Although the Veteran waived AOJ 
jurisdiction over some of this evidence, as the case must be 
remanded, the RO will have an opportunity to review this 
evidence.

The Veteran seeks service connection for bilateral pes 
planus, which he attributes to participation in four mile 
marches while carrying full field packs, M1 riffles, and 
wearing steel helmets two times a week.

Service treatment records (STRs) show that the Veteran was 
treated for athlete's foot.  In March 1952 he was diagnosed 
with epidermophytosis (fungal skin infection) and he was 
placed on no marching or guard duty for 10 days.  Also 
included was a separation examination dated in February 1953 
that marked the Veteran's feet as normal.  

In September 1953 the Veteran was accorded a compensation and 
pension (C&P) examination.  The examiner found "bilateral 
weak feet [with] moderate flattening of longitudinal 
arches."  Diagnosis was weak feet.

Post-service VA medical records dating from July 2004 to 
January 2005 show diagnoses of pes planus and the Veteran 
complaining of painful arches.  A September 2004 medical 
record indicates there was no evidence of recent trauma, a 
tibialis posterior rupture, or a coalition.  The subtalar 
joint range of motion inversion/eversion and ankle jerk 
dorsiflexion/plantar flexion were reduced but painfree and 
without crepitus bilaterally.  There was pain with medial 
arch palpation bilaterally.  No opinion as to etiology was 
provided.

Private medical records include a November 2007 evaluation 
for pain in his left ankle.  Examination of the bilateral 
feet revealed "loss of the longitudinal and transverse 
arches on the left more so than on the right."  X-ray showed 
loss of the longitudinal arch, a little change in the second 
and third metatarsophalangeal joints, and "not much in the 
way of arthritis."  Impression was, "mechanically 
compromised left foot . . . . Without the arch, [the Veteran] 
is just putting pressure on it."  No opinion as to etiology 
was provided.

While the medical evidence of record shows that the Veteran 
has a diagnosis of pes planus an opinion as to whether the 
Veteran's pes planus was an acquired condition or a 
congenital defect or congenital disease has not been 
provided.  

According to VAOPGCPREC 82-90, "disease" has been broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, "defect" has been 
defined as structural or inherent abnormalities or conditions 
which are more or less stationary in nature.  Generally, a 
"disease" is considered to be a condition capable of 
improving or deteriorating, while a "defect" is not 
considered to be a condition capable of improving or 
deteriorating.  Id.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran should be accorded a compensation and pension 
(C&P) foot examination to address the etiology of pes planus 
and arthritis present.  38 C.F.R. § 3.327.  The Board also 
notes that the Veteran receives health care through VA.  VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  In March 2005 correspondence 
the Veteran indicated that he was treated in the VA medical 
center in Brooklyn, New York before moving to Florida.  A May 
2005 record of contact shows that records for the Veteran at 
the VA medical center in Brooklyn, New York could not be 
found.  Additionally, a search of the Federal Archives and 
Records Centers (FARC) yielded no records.  However, on 
remand, the RO should request updated VA medical records 
pertaining to the Veteran that are dated from January 31, 
2005, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
West Palm VAMC dating from January 31, 
2005, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the Veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the Veteran for an 
appropriate examination regarding his 
claim for service connection for a 
bilateral foot disorder.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examiner must note in his report that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he has 
had with his feet since his discharge 
from active service.  The examiner is 
asked to provide opinions on the 
following:

        (a) whether the Veteran's 
bilateral pes planus is an acquired 
condition, a congenital defect, or a 
congenital disease process.  
        
        (b) if the examiner determines 
that the bilateral pes planus is a 
congenital defect, the examiner is 
asked to indicate whether there was a 
superimposed disease or injury in 
service.  
        
        (c) if the examiner determines 
that the bilateral pes planus is a 
congenital disease, was it clearly and 
unmistakably (i.e., undebatably) 
present prior to service.  If so, was 
it undebatably not aggravated during 
service.  The examiner should address 
the questions posed above in this 
action paragraph and provide a complete 
rationale for any stated opinion.

        (d) if the examiner finds that the 
pes planus is an acquired condition or 
a congenital disease that did not pre-
exist service, he or she is 
specifically requested to opine as to 
whether it is less likely than not 
(less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current 
right and/or left foot disorder was 
incurred during active military 
service. 
        
        (e) does the Veteran have 
degenerative joint disease (DJD) of the 
left and/or right foot and if so, what 
is the etiology thereof.  Is it at 
least as likely as not (50 percent 
probability or greater) that DJD of 
either foot is related to active 
service.  If not, is it causally 
related to the pes planus or aggravated 
by the pes planus.

The examiner's attention is directed to 
the Veteran's STRs, the 1953 VA 
examination report, and the Veteran's 
statements that while in service he 
participated in four-mile marches while 
carrying full field packs, M1 rifles, 
and wore steel helmets twice a week.  A 
complete rationale for all opinions 
proffered must be set forth in the 
report provided. 

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
